Appeal by defendant from a judgment of the former County Court, Kings County, rendered April 24, 1958 after a jury trial, convicting him of manslaughter in the first degree and imposing sentence. Judgment reversed on the law and a new trial granted. The questions of fact were considered and the findings implicit in the jury’s verdict are affirmed. The defendant, together with one Freeman and another, were jointly indicted and tried for the crime of manslaughter in the first degree. The indictment was dismissed as to the third defendant at the close of the People’s case; defendant and Freeman were found guilty of the crime charged by the verdict of the jury. Freeman’s conviction was reversed by the Court of Appeals and a new trial ordered because of improper *1088examination by the People of one of their own witnesses and the trial court’s failure to give proper limiting instructions in regard thereto (People v. Freeman, 9 N Y 2d 600). The reasoning of the Court of Appeals in that ease is also applicable to the present defendant. TJghctla, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.